                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 SHANE CRAWFORD,
                                                Case No. 1:16-cv-00320-DCN
                      Petitioner,
                                                MEMORANDUM DECISION AND
        v.                                      ORDER

 KEITH YORDY,

                      Respondent.


       Pending before the Court is an Amended Petition for Writ of Habeas Corpus filed

by Idaho state prisoner Shane Crawford (“Petitioner” or “Crawford”), challenging his

state court conviction for lewd conduct. See Dkt. 5. The Amended Petition is now fully

briefed and ripe for adjudication. Dkt. 36, 41, 42. The Court takes judicial notice of the

records from Petitioner’s state court proceedings, which have been lodged by

Respondent. See Dkt. 18, 33; Fed. R. Evid. 201(b); Dawson v. Mahoney, 451 F.3d 550,

551 n.1 (9th Cir. 2006).

       Having carefully reviewed the record in this matter, including the state court

record, the Court concludes that oral argument is unnecessary. See D. Idaho L. Civ. R.

7.1(d). Accordingly, the Court enters the following Order denying habeas corpus relief.

                                     BACKGROUND

       In a criminal action in the Fourth Judicial District Court in Ada County, Idaho,

Petitioner was charged with one count of lewd conduct with a minor under the age of



MEMORANDUM DECISION AND ORDER - 1
sixteen (Count I), against Victim I,1 by way of manual-genital contact, see Idaho Code

§§ 18-15082; and one count of lewd conduct (Count II) and two counts of sexual abuse

(Counts III and IV) of a minor under the age of sixteen, against Victim II, by manual-

genital contact not arising to lewd conduct. See Idaho Code § 18-1506.3 Petitioner was

convicted on Counts I and II. However, Count I, the conviction related to Victim I, was

reversed on appeal, and the state did not retry Petitioner on that count. In this habeas

corpus action, Petitioner challenges his conviction on Count II (lewd conduct with a

minor under sixteen) against Victim II.

        Count II involved what the parties and the state courts referred to as “the kitchen

incident.” The Idaho Supreme Court later described Victim II’s testimony with respect to

the kitchen incident as follows:

                Victim II testified that when she was in eighth grade, she and
                Crawford were in the kitchen of the house in which they were
                living. She said that Crawford “was offering me an alcoholic
                drink and I had told him that I didn’t want any alcohol. And I
                don’t know how the conversation got brought up, but he
                asked me what a clit was and I told him that I didn’t know
                what that was.” She testified that Crawford told her that he
                was going to show her, and despite her backing away,
                Crawford touched her with his hands at that point, going up
                from her pajama shorts. When asked where he touched, she
                replied “Outside of my vaginal area.” The prosecutor then


1
  The Court follows the Idaho Supreme Court’s designation of these victims as Victim I and Victim II. In
this action, only the crime against Victim II is at issue.
2
 Section 18-1508 sets forth various ways that a “lewd or lascivious act” can be committed: “genital-
genital contact, oral-genital contact, anal-genital contact, oral-anal contact, manual-anal contact, or
manual-genital contact.”
3
  Section 18-1506 defines sexual abuse, in relevant part, as “[c]aus[ing] or hav[ing] sexual contact with
[a] minor child, not amounting to lewd conduct.” See id. § (1)(b).


MEMORANDUM DECISION AND ORDER - 2
              asked if “he [was] going down, like down from your shorts or
              was he going up?” Victim II responded “Up.”

Crawford v. State, 377 P.3d 400, 403–04 (Idaho 2016).

       The jury found Petitioner guilty of Counts I and II—the lewd conduct charges

against Victims I and II—but acquitted him of Counts III and IV. State’s Lodging A-1 at

121-24. Petitioner appealed, arguing, in pertinent part, that the trial court should have

answered a jury question regarding the definition of manual-genital contact by “clarifying

that the breast area is not a genital for the purpose of finding [Petitioner] guilty of lewd

conduct.” State’s Lodging B-6 at 4.

       The Idaho Court of Appeals affirmed the conviction on Count II but reversed the

conviction on Count I. The court concluded that the trial court should have given

additional instructions after the jury expressed confusion with respect to the definition of

manual-genital contact, as it applied to the breast area. Specifically, the appellate court

held: “By answering the jury’s question regarding whether touching of the breast area

constitutes manual-genital contact with the instruction to ‘re-read all the instructions’ and

by not informing the jury [that touching the breast does not, as a matter of law, amount to

manual-genital contact], the district court erred.” State’s Lodging B-6 at 5. The court of

appeals held that the error was harmless as to Count II—because there was no testimony

about touching the victim’s breasts during the kitchen incident—but not as to Count I. Id.

at 5-6. The Idaho Supreme Court denied review. State’s Lodging B-9.




MEMORANDUM DECISION AND ORDER - 3
       The State elected not to retry Petitioner on Count I. Thus, Petitioner’s conviction

on Count II—lewd conduct against Victim II—was Petitioner’s only remaining

conviction.

       Petitioner filed a state post-conviction petition, seeking relief from that conviction

and asserting claims of ineffective assistance of trial and appellate counsel. Petitioner

argued that “(a) trial counsel failed to move for an Idaho Criminal Rule 29(a) judgment

of acquittal as to Count II because there was insufficient evidence to show that Crawford

touched Victim II’s genitalia; (b) during jury deliberations, trial counsel failed to request

the district court instruct the jury that manual-genital contact requires touching the

vaginal area, and similarly failed to request that the district court define the term ‘genital’

for the jury; and (c) appellate counsel failed to raise a claim of insufficient evidence to

sustain a conviction.” Crawford, 377 P.3d at 405; see also State’s Lodging C-1 at 4-14.

The state district court summarily dismissed the petition, and a divided panel of the Idaho

Court of Appeals affirmed. State’s Lodging C-1 at 323-36; State’s Lodging D-4.

       The Idaho Supreme Court granted review and affirmed the dismissal of the post-

conviction petition. (State’s Lodging D-7; D-10). The Idaho Supreme Court held that the

trial court was not required to further instruct the jury, either by defining the term

“genital” or by stating that lewd conduct required touching of the “vaginal area.”

Crawford, 377 P.3d at 409-12. The court also concluded that sufficient evidence

supported the conviction on Count II and that a motion for judgment of acquittal would

have been denied. Id. at 406-09, 411-12. Therefore, Petitioner had not established

ineffective assistance of either trial or direct appeal counsel.


MEMORANDUM DECISION AND ORDER - 4
       In the instant Amended Petition, Petitioner asserts the same claims that he raised

in his state post-conviction proceedings. Claim 1 asserts ineffective assistance of trial

counsel based on (a) counsel’s failure “to make an Idaho Criminal Rule 29 motion for a

judgment of acquittal after trial,” and (b) counsel’s alleged failure to object to the trial

court’s response to the jury’s question regarding the definition of manual-genital contact.

Dkt. 5 at 6. Claim 2 asserts ineffective assistance of appellate counsel based on counsel’s

failure to argue, on direct appeal, that Petitioner’s conviction was not supported by

sufficient evidence. Id. at 7.

                       HABEAS CORPUS STANDARD OF LAW

       Federal habeas corpus relief may be granted when a federal court determines that

the petitioner “is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254(a). If the state court has adjudicated a claim on the

merits, habeas relief is further limited by § 2254(d), as amended by the Anti-terrorism

and Effective Death Penalty Act of 1996 (“AEDPA”). Under AEDPA, federal habeas

relief may be granted only where the state court’s adjudication of the petitioner’s claim:

               (1)    resulted in a decision that was contrary to, or
                      involved an unreasonable application of, clearly
                      established Federal law, as determined by the
                      Supreme Court of the United States; or

              (2)     resulted in a decision that was based on an
                      unreasonable determination of the facts in light
                      of the evidence presented in the State court
                      proceeding.

28 U.S.C. § 2254(d). “Deciding whether a state court’s decision involved an

unreasonable application of federal law or was based on an unreasonable determination


MEMORANDUM DECISION AND ORDER - 5
of fact requires the federal habeas court to train its attention on the particular reasons—

both legal and factual—why state courts rejected a state prisoner’s federal claims and to

give appropriate deference to that decision.” Wilson v. Sellers, 138 S. Ct. 1188, 1191-92

(2018) (internal quotation marks and citations omitted).

       When a party contests the state court’s legal conclusions, including application of

the law to the facts, § 2254(d)(1) governs. That section consists of two alternative tests:

the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002). Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1), the petitioner must show that the state court—although identifying “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 134 S. Ct. 1697, 1706 (2014) (emphasis omitted).

       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the decision is incorrect or wrong; rather, the state court’s

application of federal law must be objectively unreasonable to warrant relief. Lockyer v.


MEMORANDUM DECISION AND ORDER - 6
Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If there is any possibility that

fair-minded jurists could disagree on the correctness of the state court’s decision, then

relief is not warranted under § 2254(d)(1). Harrington v. Richter, 562 U.S. 86, 102

(2011). The Supreme Court has emphasized that “even a strong case for relief does not

mean the state court’s contrary conclusion was unreasonable.” Id. To be entitled to

habeas relief under § 2254(d)(1), “a state prisoner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103.

       Though the source of clearly established federal law must come only from the

holdings of the United States Supreme Court, circuit precedent may be persuasive

authority for determining whether a state court decision is an unreasonable application of

Supreme Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 2000).

However, circuit law may not be used “to refine or sharpen a general principle of

Supreme Court jurisprudence into a specific legal rule that th[e] Court has not

announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

       “[R]eview under § 2254(d)(1) is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180

(2011). Therefore, evidence that was not presented to the state court cannot be introduced

on federal habeas review if a claim was adjudicated on the merits in state court and if the

underlying factual determinations of the state court were reasonable. See Murray v.

Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014); (“After Pinholster, a federal habeas


MEMORANDUM DECISION AND ORDER - 7
court may consider new evidence only on de novo review, subject to the limitations of

§ 2254(e)(2).”); Hurles v. Ryan, 752 F.3d 768, 778 (9th Cir. 2014) (“If we determine,

considering only the evidence before the state court, that the adjudication of a claim on

the merits ... was based on an unreasonable determination of the facts, we evaluate the

claim de novo, and we may consider evidence properly presented for the first time in

federal court.”).

       To be eligible for relief under § 2254(d)(2), the petitioner must show that the state

court decision was based upon factual determinations that were “unreasonable ... in light

of the evidence presented in the State court proceeding.” A “state-court factual

determination is not unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301

(2010); see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question under

AEDPA is not whether a federal court believes the state court’s determination was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.”). State court factual findings are presumed to be correct and are binding on

the federal court unless the petitioner rebuts this presumption by clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

       If a petitioner satisfies § 2254(d)—either by showing that the state court’s

adjudication of the claim was contrary to, or an unreasonable application of Supreme

Court precedent or by establishing that the state court’s factual findings were

unreasonable—then the federal habeas court must review the petitioner’s claim de novo,

meaning without deference to the state court’s decision. Hurles, 752 F.3d at 778. De novo


MEMORANDUM DECISION AND ORDER - 8
review is also required where the state appellate court did not decide a properly-asserted

claim or where an adequate excuse for the procedural default of a claim exists. Pirtle v.

Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002); Dickens v. Ryan, 740 F.3d 1302, 1321 (9th

Cir. 2014) (en banc).

        When considering a habeas claim de novo, a district court may, as in the pre-

AEDPA era, draw from both United States Supreme Court and well as circuit precedent,

limited only by the non-retroactivity rule of Teague v. Lane, 489 U.S. 288 (1989). Even

under de novo review, however, if the factual findings of the state court are not

unreasonable under § 2254(d)(2), the Court must apply the presumption of correctness

found in 28 U.S.C. § 2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at

1167-68. Conversely, if a state court factual determination is unreasonable, the federal

court is not limited by § 2254(e)(1) and may consider evidence outside the state court

record, except to the extent that § 2254(e)(2) might apply. Murray v. Schriro, 745 F.3d at

1000.

                                      DISCUSSION

1.      Clearly-Established Law Governing Claims of Ineffective Assistance of
        Counsel

        The Sixth Amendment to the United States Constitution provides that a criminal

defendant has a right to the effective assistance of counsel in his defense. The standard

for ineffective assistance of counsel (“IAC”) claims was set forth by the Supreme Court

in Strickland v. Washington, 466 U.S. 668 (1984). A petitioner asserting ineffective

assistance of counsel must show that (1) “counsel made errors so serious that counsel was



MEMORANDUM DECISION AND ORDER - 9
not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment,” and

(2) those errors prejudiced the defendant by “depriv[ing] the defendant of a fair trial, a

trial whose result is reliable.” Id. at 687. A petitioner must establish both deficient

performance and prejudice to prove an IAC claim. Id. at 697. On habeas review, the court

may consider either prong of the Strickland test first, or it may address both prongs, even

if one prong is not satisfied and would compel denial of the IAC claim. Id.

       Whether an attorney’s performance was deficient is judged against an objective

standard of reasonableness. Id. at 687-88. A reviewing court’s inquiry into the

reasonableness of counsel’s actions must not rely on hindsight:

              Judicial scrutiny of counsel’s performance must be highly
              deferential. It is all too tempting for a defendant to second-
              guess counsel’s assistance after conviction or adverse
              sentence, and it is all too easy for a court, examining
              counsel’s defense after it has proved unsuccessful, to
              conclude that a particular act or omission of counsel was
              unreasonable. A fair assessment of attorney performance
              requires that every effort be made to eliminate the distorting
              effects of hindsight, to reconstruct the circumstances of
              counsel’s challenged conduct, and to evaluate the conduct
              from counsel’s perspective at the time. Because of the
              difficulties inherent in making the evaluation, a court must
              indulge a strong presumption that counsel’s conduct falls
              within the wide range of reasonable professional assistance;
              that is, the defendant must overcome the presumption that,
              under the circumstances, the challenged action might be
              considered sound trial strategy. There are countless ways to
              provide effective assistance in any given case. Even the best
              criminal defense attorneys would not defend a particular
              client in the same way.

Id. at 689 (internal citations and quotation marks omitted).




MEMORANDUM DECISION AND ORDER - 10
       Strategic decisions, such as the choice of which motions to file, “are virtually

unchallengeable” if “made after thorough investigation of law and facts relevant to

plausible options.” Strickland, 466 U.S. at 690. Moreover, an attorney who decides not to

investigate a potential defense theory is not ineffective so long as the decision to forego

investigation is itself objectively reasonable:

              [S]trategic choices made after less than complete
              investigation are reasonable precisely to the extent that
              reasonable professional judgments support the limitations on
              investigation. In other words, counsel has a duty to make
              reasonable investigations or to make a reasonable decision
              that makes particular investigations unnecessary. In any
              ineffectiveness case, a particular decision not to investigate
              must be directly assessed for reasonableness in all the
              circumstances, applying a heavy measure of deference to
              counsel’s judgments.

Id. at 690-91. That is, “the duty to investigate does not force defense lawyers to scour the

globe on the off chance something will turn up; reasonably diligent counsel may draw a

line when they have good reason to think further investigation would be a waste.”

Rompilla v. Beard, 545 U.S. 374, 383 (2005). Further, counsel is not deficient in an area

where an investigation would not have been fruitful for the defense.

       The Ninth Circuit has provided some insight into the Strickland standard when

evaluating an attorney’s “strategy calls.” These cases are instructive in the Court’s

assessment of whether the state court reasonably applied Strickland. See Duhaime, 200

F.3d at 600. First, tactical decisions do not constitute IAC simply because, in retrospect,

better tactics are known to have been available. Bashor v. Risley, 730 F.2d 1228, 1241

(9th Cir. 1984). Second, a mere difference of opinion as to tactics does not render



MEMORANDUM DECISION AND ORDER - 11
counsel’s assistance ineffective. United States v. Mayo, 646 F.2d 369, 375 (9th Cir.

1981). Third, “counsel’s investigation must determine trial strategy, not the other way

around.” Weeden v. Johnson, 854 F.3d 1063, 1070 (9th Cir. 2017); see also id.

(“Weeden’s counsel could not have reasonably concluded that obtaining a psychological

examination would conflict with his trial strategy without first knowing what such an

examination would reveal.”).

       If a petitioner shows that counsel’s performance was deficient, the next step is the

prejudice analysis. “An error by counsel, even if professionally unreasonable, does not

warrant setting aside the judgment of a criminal proceeding if the error had no effect on

the judgment.” Strickland, 466 U.S. at 691. To satisfy the prejudice standard, a petitioner

“must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. As the

Strickland Court instructed:

              In making this determination, a court hearing an
              ineffectiveness claim must consider the totality of the
              evidence before the judge or jury. Some of the factual
              findings will have been unaffected by the errors, and factual
              findings that were affected will have been affected in
              different ways. Some errors will have had a pervasive effect
              on the inferences to be drawn from the evidence, altering the
              entire evidentiary picture, and some will have had an isolated,
              trivial effect. Moreover, a verdict or conclusion only weakly
              supported by the record is more likely to have been affected
              by errors than one with overwhelming record support. Taking
              the unaffected findings as a given, and taking due account of
              the effect of the errors on the remaining findings, a court
              making the prejudice inquiry must ask if the defendant has
              met the burden of showing that the decision reached would
              reasonably likely have been different absent the errors.



MEMORANDUM DECISION AND ORDER - 12
Id. at 695-96. To constitute Strickland prejudice, “[t]he likelihood of a different result

must be substantial, not just conceivable.” Richter, 562 U.S. 86 at 112.

       The foregoing standard, giving deference to counsel’s decision-making, is the de

novo standard of review. Another layer of deference—to the state court decision—is

required under AEDPA. In giving guidance to district courts reviewing Strickland claims

on habeas corpus review, the United States Supreme Court explained:

              The pivotal question is whether the state court’s application
              of the Strickland standard was unreasonable. This is different
              from asking whether defense counsel’s performance fell
              below Strickland’s standard. Were that the inquiry, the
              analysis would be no different than if, for example, this Court
              were adjudicating a Strickland claim on direct review of a
              criminal conviction in a United States district court. Under
              AEDPA, though, it is a necessary premise that the two
              questions are different. For purposes of § 2254(d)(1), “an
              unreasonable application of federal law is different from an
              incorrect application of federal law.” Williams, supra, at 410,
              120 S. Ct. 1495. A state court must be granted a deference
              and latitude that are not in operation when the case involves
              review under the Strickland standard itself.

Richter, 562 U.S. at 101. That is, when evaluating an IAC claim under § 2254(d), this

Court’s review of that claim must be “doubly deferential.” Pinholster, 563 U.S. at 190

(internal quotation marks omitted).

       These principles from Strickland apply equally to claims of ineffective assistance

of trial or direct appeal counsel. Effective legal assistance does not mean that appellate

counsel must appeal every question of law or every nonfrivolous issue requested by a

criminal defendant. Jones v. Barnes, 463 U.S. 745, 751-54 (1983). “Nothing in the

Constitution” requires “judges to second-guess reasonable professional judgments and



MEMORANDUM DECISION AND ORDER - 13
impose on appointed counsel a duty to raise every ‘colorable’ claim suggested by a

client.” Id. at 754. “Experienced advocates since time beyond memory have emphasized

the importance of winnowing out weaker arguments on appeal and focusing on one

central issue if possible, or at most on a few key issues.” Id. at 751-52.

       To show prejudice with respect to direct appeal counsel, a petitioner must show

that his appellate attorney failed to raise an issue obvious from the trial record that

probably would have resulted in reversal. Miller v. Keeney, 882 F.2d 1428, 1434 n.9 (9th

Cir. 1989). If a petitioner does not show that an attorney’s act or omission would

probably have resulted in reversal, then he cannot satisfy either prong of Strickland:

appellate counsel did not perform deficiently for failing to raise such an issue, and

petitioner suffered no prejudice as a result of it not having been raised. Id. at 1435.

2.     Relevant Facts

       The prosecution limited Count II to the kitchen incident. Immediately before

testifying about that particular incident, Victim II testified about how, on numerous

occasions, Petitioner would touch her in a way that made her uncomfortable. This

testimony did not pinpoint a specific time or a specific incident:

              Q.     When did you become aware—well, let’s step back.
              When was the first time—how old were you when his
              touching became uncomfortable?

              A.     13.

              Q.   What was it about his touching that made you
              uncomfortable?

              A.     Like where?



MEMORANDUM DECISION AND ORDER - 14
             Q.     Uh-huh.

             A.     He would touch me on my upper thigh and it started
             getting really uncomfortable.

             Q.     Okay. And so were you 13 just about—where you
             were starting to develop and—

             A.     Yes.

             Q.     And before you turned 13 and were developing, would
             he touch you there?

             A.     Yes.

             Q.     But this time it became uncomfortable. What was the
             difference? Why did it become uncomfortable?

             A.     Because certain places were okay and other places
             weren’t and the places that he was touching me I knew were
             not okay.

             Q.     Okay. So you say that he was touching you on your
             thigh. Was it like on your lower thigh or what was it close to?

             A.     Close to my private area.

             Q.     Okay. So was that part of it that was uncomfortable?

             A.     Yeah.

             ...

             Q.     ... Besides the touching when he was rubbing on your
             leg, was he getting close to where your underwear was at?

             A.     Yes.

             Q.     In fact, was he up there to your privates?

             A.     Yes.

State’s Lodging A-2 at 238-42 (emphasis added).

      The prosecutor then asked Victim II about the kitchen incident specifically:


MEMORANDUM DECISION AND ORDER - 15
          Q.     And so do you remember a time when you were in the
          kitchen with [Petitioner]?

          A.     Yes.

          Q.     Can you kind of tell the jurors a little bit about when
          that was.

          ...

          A.     I was in 8th grade ....

          Q.     Okay. So what were you doing in the kitchen?

          A.     He was offering me an alcoholic drink and I had told
          him that I didn’t want any alcohol. And I don’t know how the
          conversation got brought up, but he asked me what a clit was
          and I told him that I didn’t know what that was.

          Q.     At that time did you know what that was?

          A.     No.

          Q.     What were you wearing when you were in the kitchen?

          A.     I was wearing my P.J. shorts and a tank top.

          Q.     Okay. Did you have a bra on?

          A.     I don’t remember.

          Q.      Okay. And so did [Petitioner] normally talk to you like
          that, like, do you know what a clit is?

          A.     No.

          Q.     So what did you tell him?

          A.     That I didn’t know what a clit was.

          Q.     And then what did he do?

          A.    He said, “Well, let me show you,” and then went to go
          show me, and I like backed away when he was going to show
          me.


MEMORANDUM DECISION AND ORDER - 16
                 Q.     Okay. So did his hands touch you?

                 A.     Yeah.

                 Q.     Where did they touch you?

                 A.     Outside of my vaginal area.

                 Q.     Okay. So was he going down, like down from your
                 shorts or was he going up?

                 A.     Up.

                 Q.     Did you—did you make any comments to him?

                 A.     I just told him that I was going to bed and I went
                 upstairs and just went straight to bed.

Id. at 242-43.

       After the close of evidence, defense counsel did not move for a judgment of

acquittal under Idaho Criminal Rule 29(a).

       The trial court instructed the jury that, to find Petitioner guilty of lewd conduct in

Count II, the jury would have to find that Petitioner “committed an act of manual-genital

contact upon or with the body” of Victim II and that Petitioner committed that act “with

the specific intent to arouse, appeal to, or gratify the lust of passions or sexual desires of

the defendant, of such child, or of some other person.” State’s Lodging A-1 at 141. The

instruction did not define “manual-genital contact.” The jury was also instructed that

consent was not a defense and that, “[t]o constitute lewd and lascivious conduct, it is not

necessary that bare skin be touched. The touching may be through the clothing.” Id. at

142-43.




MEMORANDUM DECISION AND ORDER - 17
       During deliberations, the jury sent a question to the judge involving the definition

of “manual-genital contact.” Question No. 3 asked, “In order to have committed manual-

genital contact, does it require touching the vaginal area? Does touching of the breast

area constitute manual-genital contact?” State’s Lodging A-2 at 544. Before seeking input

from counsel, the trial court stated, “And my answer is to reread the instructions.” Id.

       Defense counsel then sought to clarify the question and to set forth Petitioner’s

position:

              [Defense]:    Now, the questions were in order to have
              lewd—

              [Court]:      Committed manual-genital contact, does it
              require touching the vaginal area? Does touching the breast
              area constitute manual-genital contact?

              [Defense]:    I think the answer is no.

              [Court]:      No, the answer is reread the instructions. I’m
              not going to define for them manual-genital. Cathy—Miss
              Guzman.

              [Prosecutor]: ... I think the court is correct because I think
              they have a two-part question, does it include the vaginal area
              and does it the include [sic] breast. So, I mean, how can you
              say no?

              [Court]:      Yeah, you can’t.

              [Prosecutor]: You have to reread the instructions. I think the
              instructions are clear.

              [Court]:       Well, if the jury—I do not feel comfortable
              defining, and in fact, there’s case law that says not only
              should you default to the standard instructions, but that
              while—while it may seem—it’s tempting to want to define
              every single word, that it’s inappropriate for the court to do so
              and that the jurors have to apply their understanding—their



MEMORANDUM DECISION AND ORDER - 18
              common ordinary understanding to it. And, therefore, I’m just
              going to tell them to reread the instructions.

Id. at 544-45. The jury was so instructed and found Petitioner guilty of Count II.

3.     Claim 1(b): Ineffective Assistance of Trial Counsel Based on Failure to
       Object to Trial Court’s Decision Not to Further Define “Manual-Genital
       Contact,” or to Instruct that Manual-Genital Contact Required Touching of
       the “Vaginal Area,” in Response to Jury Question No. 3

       A.     State Court Decision

       Claim 1(b) asserts that trial counsel rendered ineffective assistance by failing to

request an instruction that “manual-genital” means “manual-vaginal area” or to object to

the trial court’s decision not to further instruct the jury as to the meaning of that phrase.

The Idaho Supreme Court rejected this claim, determining that the district court did not

commit error in responding to the jury’s question because “the instructions provided to

the jury in this case were correct and adequate” and were in accordance with the Idaho

Supreme Court’s recommended instructions. Crawford, 377 P.3d at 410 and n.5.

       The Idaho Supreme Court held that the instruction Petitioner claimed counsel

should have requested—that manual-genital means manual-vaginal area—is an

inaccurate statement of Idaho law:

              “[M]anual-genital” contact (as the statute requires) is not
              synonymous with manual-vaginal-area contact. To instruct
              the jury otherwise would have been to substitute the district
              court’s opinion about what language should be in the statute
              for the actual language chosen by the legislature which is
              presumed to be correct.

Id., 377 P.3d at 410-11 (emphasis added) (footnote omitted). The court also stated that

Petitioner had made “no argument that the term ‘genital’ is not a generally understood



MEMORANDUM DECISION AND ORDER - 19
term.” Id. at 411.

        Finally, the Idaho Supreme Court held that “whether to tell the jury that ‘manual-

genital contact’ meant touching the ‘vaginal area’ or to define the term ‘genital’ was

squarely within the district court’s discretion and the refusal to do so was not an abuse of

that discretion.”4 Id. Because “the jury instructions as a whole did not confuse or mislead

the jury or prejudice Crawford sufficiently to warrant reversal,” trial counsel’s alleged

failure to object to the trial court’s response to the jury’s question “was not deficient

performance, nor did it prejudice” Petitioner. Id.

        B.      Petitioner Is Not Entitled to Relief on Claim 1(b)

        As explained above, Petitioner asserts in Claim 1(b) that trial counsel rendered

ineffective assistance when, in response to the jury’s question, counsel (1) failed to object

to the trial court’s decision not to further define the statutory term “manual-genital” and

(2) did not request an instruction that “manual-genital contact” is defined as “manual-


4
 Petitioner contends that the Idaho Court of Appeals and the Idaho Supreme Court came to opposite
conclusions as to whether the trial court was required to further define “manual-genital contact” as
meaning “manual-vaginal area contact.” Dkt. 41 at 8 (“[T]he Supreme Court concluded that the term
“genital” was within the general understanding of the jury…despite the Court of Appeals’ previous ruling
on direct appeal that the same jury question had showed a defect in the instructions that necessitated
clarification by the trial court.”). Petitioner is incorrect.

        The Idaho Court of Appeals held only that the trial court should have instructed the jury as to
“manual-genital contact” by stating that touching the breast area is not manual-genital contact. It did not
address whether the trial court was also required to instruct the jury that “manual-genital” means
“manual-vaginal-area.” The court of appeals held that the answer to the second part of the jury’s question
was “no,” but that court did not express an opinion as to the first part of the jury’s question.

          Addressing that first part of the jury’s question, the Idaho Supreme Court held that the trial court
was not required to instruct the jury that manual-genital contact required touching of the “vaginal area.”
In fact, the Idaho Supreme Court held that such an instruction would be an inaccurate description of the
language of the statute, because the vagina is only one part of the female genitalia, and touching any part
of a minor’s genitalia constitutes lewd conduct. Thus, Petitioner’s argument on this point is without merit.



MEMORANDUM DECISION AND ORDER - 20
vaginal area contact.”

       The Court concludes that the Idaho Supreme Court’s rejection of Claim 1(b) was

reasonable under AEDPA. See 18 U.S.C. § 2254(d).

       The Idaho Supreme Court held that the word “genital,” as used in the lewd

conduct statute, is not limited to the vagina or the vaginal area, and that, therefore, saying

the touching was “outside” the vaginal area does not mean that the touching was

“outside” the genitalia. That is an interpretation of Idaho law that this Court cannot

second-guess; federal habeas corpus relief is “unavailable for alleged errors in

the interpretation or application of state law.” Peltier v. Wright, 15 F.3d 860, 861 (9th

Cir. 1994) (internal quotation marks omitted); see also Estelle v. McGuire, 502 U.S. 62,

67–68 (1991) (“[I]t is not the province of a federal habeas court to reexamine state-court

determinations on state-law questions.”).

       The state supreme court’s interpretation of the term “genital”—that the term is not

limited to the vaginal area—is also correct as a matter of simple anatomy. The female

genitalia certainly includes the vagina, which is an internal organ and a part of the female

internal genitalia. But it is common knowledge that the female genitalia also includes the

external genitalia. As recognized by the state court, “Female external genitalia consist of

the clitoris, the mons pubis, the labia minora and labia majora, and the vestibule of the

vagina. Female internal genitalia are commonly understood to refer to the internal sex

organs such as the vagina, cervix, and uterus.” Crawford, 377 P.3d at 409 n.4 (internal

citation omitted). Therefore, defining “genital” as “vaginal area” is underinclusive.




MEMORANDUM DECISION AND ORDER - 21
        Moreover, even if the term “vaginal area” could be construed to mean only the

external genitalia immediately adjacent to the vaginal opening—the labia—or even the

mons pubis, under no stretch of the imagination could “vaginal area” be construed to

include the clitoris, which is undisputedly part of the female external genitalia. Thus, to

say that the statutory term “genital” is limited only to a female’s “vaginal area” is

inconsistent with the English language, with science, and with human experience.

        For the reasons set forth above, Petitioner’s trial counsel did not perform

deficiently by failing to request that the trial court instruct the jury that “manual-genital

contact” means “manual-vaginal area contact,” nor was Petitioner prejudiced by the

failure to so request. Such an instruction would have been incorrect as a matter of fact

and law. Petitioner has also failed to show that any other definition of “manual-genital

contact” was required or that the failure to offer one constituted ineffective assistance of

trial counsel.5 The Idaho Supreme Court’s decision on Claim 1(b) was neither an

unreasonable application of clearly-established federal law, nor was it based on an

unreasonable determination of the facts. 28 U.S.C. § 2254(d). Therefore, Claim 1(b) will

be denied.




5
  At the end of his brief, Petitioner states that the trial court should have defined the term “genital” to
“include[] ‘the organs of the reproductive system; especially: the external genital organs.’” Dkt. 41 at 19
(internal quotation marks omitted). But Petitioner’s allegation that the jury was confused because of the
lack of that specific instruction is insufficient to show that Petitioner suffered prejudiced as a result of
trial counsel’s failure to request it. And again, the instruction was unnecessary, because in the English
language and in human experience, the female body surrounding the genitalia is not considered the
genitalia. For example, nowhere is the thigh ever defined as “genitalia,” even though it surrounds the
genitalia. Petitioner has not shown that he suffered prejudice as a result of trial counsel’s failure to request
a jury instruction that defined “genital.”


MEMORANDUM DECISION AND ORDER - 22
4.     Claims 1(a) and 2: Ineffective Assistance of Trial Counsel for Failing to Move
       for Judgment of Acquittal, and Ineffective Assistance of Appellate Counsel
       for Failing to Argue Insufficiency of the Evidence

       Because Claim 1(a) and Claim 2 are related, in that they both rely on the premise

that Petitioner’s conviction on Count II was not supported by sufficient evidence, the

Court will address them together.

       A.     State Court Decision

       The standard that Idaho courts apply in reviewing a Rule 29 motion for judgment

of acquittal is similar to the standard for claims of insufficient evidence under the

Constitution. State v. Taylor, 335 P.3d 31, 34 (Idaho 2014) (“Under I.C.R. 29, the district

court may set aside a jury verdict and enter judgment of acquittal if the evidence is

insufficient to sustain a conviction.”) (internal quotation marks omitted); State v. Carlson,

3 P.3d 67, 73 (Idaho Ct. App. 2000) (stating that a defendant’s Rule 29 motion

“challenged the sufficiency of the state’s evidence”). In the context of a claim of

insufficient evidence, “the relevant question is whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.

307, 319 (1979).

       Addressing Petitioner’s claim of ineffective assistance of trial counsel for failing

to move for a judgment of acquittal, the Idaho Supreme Court first denied the claim

because Petitioner had “not presented any argument sufficient to establish that counsel’s

failure to bring an I.C.R. 29 motion was anything other than a strategic or tactical




MEMORANDUM DECISION AND ORDER - 23
decision.”6 Crawford, 377 P.3d at 407. The court noted two possibilities for counsel’s

failure to file the motion:

                Perhaps [Petitioner’s] counsel considered it and concluded
                that such a motion would be unsuccessful and a waste of time
                that could distract the jury with further sequestration while
                the motion was litigated; perhaps counsel was unprepared and
                simply neglected to make the motion. It was Crawford’s
                burden to show the latter, and in the absence of such a
                showing, this Court presumes the former: that the decision
                was one driven by tactical or strategic decision making.

Id. at 407 (footnote omitted). Because counsel could have reasonably decided not to file a

Rule 29 motion, and because there was no evidence that counsel’s failure to file the

motion was based on “inadequate preparation, ignorance of the relevant law, or any other

shortcoming capable of objective evaluation,” the Idaho Supreme Court held that counsel

did not perform deficiently. Id.

        Despite believing that it was unnecessary to proceed to the prejudice inquiry, the

Idaho Supreme Court went on to hold that sufficient evidence supported Petitioner’s

conviction on Count II, and that, therefore, a Rule 29 motion would have been denied.

Accordingly, Petitioner suffered no prejudice from trial counsel’s failure to file such a

motion. Crawford, 377 P.3d at 407-09.



6
  Read in isolation, this sentence appears to indicate that because counsel’s decision not to file the motion
was strategic, Petitioner could not prevail even if that strategic decision was unreasonable. Such a holding
would be contrary to Strickland, which allows relief if counsel’s objectively unreasonable strategic
decision resulted in prejudice. 466 U.S. at 690-91; id. at 690 (describing counsel’s strategic decisions,
based on thorough investigation, as “virtually unchallengeable,” not completely unchallengeable).
However, because the Idaho Supreme Court quoted the relevant language from Strickland in the very next
paragraph of its decision, and because it went on to note that Petitioner had not established “inadequate
preparation, ignorance, or any other shortcoming capable of objective evaluation,” it is likely that the state
court simply made a typographical error in omitting the word “reasonable” before the phrase “strategic or
tactical decision.”


MEMORANDUM DECISION AND ORDER - 24
       The Idaho Supreme Court noted that, in reviewing a Rule 29 motion, a court must

consider the evidence in the light most favorable to the state and that “the only

inquiry…is whether there is substantial evidence upon which a reasonable jury could

have found that the State met its burden of proving the essential elements of the charged

crimes beyond a reasonable doubt.” Id. at 408 (internal quotation marks omitted). The

court held that sufficient evidence supported Petitioner’s conviction in part because,

immediately before testifying about the kitchen incident, Victim II testified that Petitioner

touched her “up there to [her] privates.” Id. The court acknowledged that this testimony

was not expressly tied to the kitchen incident but held that the jury could have reasonably

concluded that the two “pieces of testimony were related.” Id.

       The state court also relied on the Victim II’s testimony that Petitioner touched her

“outside of [her] vaginal area,” holding that the jury could reasonably have interpreted

that testimony as Petitioner’s “having touched her external genitalia near her internal

genitalia, whether inside or outside her clothing.” Id. at 409. Because that testimony was

ambiguous and subject to two reasonable interpretations—one meaning that Petitioner

did not touch the victim’s genitalia, and one meaning that he did—there was sufficient

evidence to support the conviction for lewd conduct. Therefore, a Rule 29 motion “would

not likely have succeeded[,] and the failure to raise such a motion was not ineffective

assistance of counsel”:

              When the “outside of [her] vaginal area” evidence is
              considered alongside the “up there to [her] privates”
              evidence, both in the light most favorable to the State, a
              reasonable jury could have concluded that Crawford engaged
              in manual-genital contact with Victim II.


MEMORANDUM DECISION AND ORDER - 25
Id. (alteration in original).

       The court denied Petitioner’s appellate counsel ineffectiveness claim for the same

reason—because an insufficiency-of-the-evidence argument “would have likely failed on

appeal,” Petitioner had not shown prejudice from counsel’s failure to make that argument

on appeal. Id. at 412.

       Victim II’s ambiguous testimony led the Idaho Supreme Court to “caution

prosecutors about the need to create an adequate record for appellate review”:

               In this case, we understand that the limited testimony as to the
               precise location of the contact may well have been the
               product of prosecutorial sensitivity to the fact that Victim II
               was a sixteen year-old child who had testified that she was
               nervous about being in the courtroom, and that it was difficult
               to be there. However, a prosecutor should take care to avoid
               solicitude for the feelings of a vulnerable witness resulting in
               an insufficient record. Certainly, for appellate purposes, when
               an alleged victim of lewd conduct does not testify in
               relatively explicit clinical terms, e.g., vagina, it would assist
               reviewing courts if the record contained an exhibit or exhibits
               reflecting the location of alleged sexual contact.

Id.

       B.      Petitioner Is Not Entitled to Relief on Claim 1(a) or Claim 2

       Petitioner has not shown that trial or appellate counsel performed deficiently or

that he suffered prejudice. As set forth above, Strickland applies to both trial and

appellate attorney ineffectiveness claims.

       As to the deficient performance prong of Strickland, the double deference that

applies when reviewing ineffective assistance claims in habeas proceedings leaves no

room for this Court to second-guess the tactical decisions of Petitioner’s counsel with the



MEMORANDUM DECISION AND ORDER - 26
benefit of hindsight. Pinholster, 131 S. Ct. at 1403; Strickland, 466 U.S. at 689. Petitioner

points to his verified post-conviction petition in the state district court, which stated that

his trial counsel’s decision not to make a Rule 29 motion was “not [a] strategic or tactical

decision[].” State’s Lodging C-1 at 8. Petitioner contends that, because the state’s answer

in the state court proceedings did not specifically deny this statement, there was evidence

that the decision was not strategic. Petitioner claims, therefore, that the Idaho Supreme

Court’s statement that there was insufficient argument or evidence as to that issue was an

unreasonable factual finding.

       However, the state court was not required to accept Petitioner’s conclusory

allegation that counsel’s decision was not strategic, unsupported as the allegation was by

any specific facts. In Ridgley v. State, 227 P.3d 925 (Idaho 2010), the Idaho Supreme

Court clarified that “summary dismissal may be appropriate even where the State does

not controvert the applicant’s evidence because the court is not required to accept either

the applicant’s mere conclusory allegations, unsupported by admissible evidence, or the

applicant’s conclusions of law.”) (quotation omitted). Id. at 929. For example, in

Ridgley’s affidavit, he “asserted that if post-conviction relief were granted, he would not

again plead guilty but would insist on going to trial because he is innocent.” Id. at 931.

The Idaho Supreme Court rejected the argument that the bare assertion was sufficient to

withstand summary dismissal. “Nowhere in his petition or his affidavit does Ridgley

attempt to draw a causal connection between the alleged deficiencies of his attorney’s

performance and his decision to plead guilty,” reasoned the Court. Id.




MEMORANDUM DECISION AND ORDER - 27
       Similarly, here, Petitioner’s bare allegation was insufficient. A search of the entire

post-conviction record shows that it contains nothing to indicate that the failure to file the

motion was not tactical. Thus, the state court’s finding that the decision was tactical was

not unreasonable under § 2254(d)(2).

       Additionally, Petitioner has not established that his trial counsel’s tactical decision

not to file a Rule 29 motion—or his appellate counsel’s decision not to raise a

sufficiency-of-the-evidence argument—was unreasonable. As the Idaho Supreme Court

stated, trial counsel could have reasonably predicted that the motion would not have been

granted and chose not to burden the court with it or to subject the jurors to a longer

sequestration. And appellate counsel reasonably could have decided that raising

Petitioner’s other claims on direct appeal was a stronger argument than arguing

insufficient evidence. See Smith v. Robbins, 528 U.S. 259, 288 (2000) (“[I]t is still

possible to bring a Strickland claim based on [appellate] counsel’s failure to raise a

particular claim, but it is difficult to demonstrate that counsel was incompetent” because,

“‘[g]enerally, only when ignored issues are clearly stronger than those presented, will the

presumption of effective assistance of counsel be overcome.”) (quoting Gray v.

Greer, 800 F.2d 644, 646 (7th Cir. 1986). Therefore, Petitioner has not shown that trial

counsel performed deficiently in failing to move for a judgment of acquittal—or that

direct appeal counsel unreasonably omitted a sufficiency-of-the-evidence claim on

appeal—and Idaho Supreme Court’s decision on these points was not unreasonable under

AEDPA.




MEMORANDUM DECISION AND ORDER - 28
       In addition, because a Rule 29 motion would have been denied and because

sufficient evidence supported the conviction, Petitioner has not established prejudice

from the performance of either trial counsel or appellate counsel. Although it is a close

question, this Court agrees with the Idaho Supreme Court that, based on Victim II’s

testimony, a reasonable juror could have concluded beyond a reasonable doubt that

Petitioner engaged in manual-genital contact against Victim II.

       Petitioner argues that the state court’s finding that Victim’s II’s “up there to [her]

privates” testimony could reasonably be interpreted as applying not only to the way

Petitioner would touch Victim II generally, but also as applying specifically to the

kitchen incident, is an unreasonable determination of the facts. Regardless of whether this

Court, if reviewing the claim de novo, would have made that factual finding, it cannot

conclude that the Idaho Supreme Court was objectively unreasonable in doing so. This

testimony, when considered together with the testimony that Petitioner touched Victim II

“outside of [her] vaginal area,” constitutes sufficient evidence upon which a rational trier

of fact could find Petitioner guilty.

       Additionally, the Idaho Supreme Court’s warning to prosecutors does not mean

that Petitioner’s claim of insufficient evidence should be victorious, only that prosecutors

should attempt to clarify a victim’s testimony during trial about exactly where he or she

was touched. As noted above, when testimony is susceptible to two meanings, and one of

those meanings supports the jury verdict, neither Rule 29 nor the federal habeas corpus

statute requires ruling in favor of the defendant-petitioner. Where reasonable jurists can

disagree, federal habeas corpus relief must be denied. See Richter, 562 U.S. at 101.


MEMORANDUM DECISION AND ORDER - 29
       Because this is a fairly close case, it bears repeating the standard of law under

which this Court is bound. A federal court cannot grant relief merely because it

determines that the state court’s decision was “incorrect or erroneous”—the state court’s

application of federal law must have been “objectively unreasonable” to warrant habeas

relief. Lockyer, 538 U.S. at 75. If fairminded jurists could disagree on the correctness of

the state court’s decision, then relief is not permitted under § 2254(d)(1). Richter, 562

U.S. at 101. Thus, even if the Court disagreed with the decision of the Idaho Supreme

Court, that would not be enough to support a grant of federal habeas corpus relief.

       In concluding that Petitioner had not shown prejudice as to Claims 1(a) and 2, the

Idaho Supreme Court did not unreasonably apply Strickland, nor did it base its decision

on an unreasonable determination of the facts.

                                       CONCLUSION

       The Idaho Supreme Court concluded that (1) Petitioner’s trial counsel did not

render ineffective assistance in failing to object to the trial court’s refusal to define

“manual-genital” or in failing to move for a judgment of acquittal, and (2) Petitioner’s

appellate counsel did not render ineffective assistance in failing to raise a sufficiency-of-

the-evidence claim. These decisions were not based on an unreasonable determination of

the facts, nor were they unreasonable applications of clearly-established United States

Supreme Court precedent. See 28 U.S.C. § 2254(d). Therefore, the Petition must be

denied.




MEMORANDUM DECISION AND ORDER - 30
                                      ORDER

     IT IS ORDERED:

     1.   The Amended Petition for Writ of Habeas Corpus (Dkt. 11) is DENIED,

          and this entire action is DISMISSED with prejudice.

     2.   The Court does not find its resolution of this habeas matter to be reasonably

          debatable, and a certificate of appealability will not issue. See 28 U.S.C.

          § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

          Petitioner wishes to appeal, he must file a timely notice of appeal with the

          Clerk of Court. Petitioner may seek a certificate of appealability from the

          Ninth Circuit by filing a request in that court.


                                              DATED: May 3, 2019


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 31
